Citation Nr: 0914856	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-15 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for glaucoma and 
presbyopia.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hiccups.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to March 1992.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 2006 and April 2007 decisions 
by the RO in Reno, Nevada that denied service connection for 
a back disorder, denied service connection for hiccups, and 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
glaucoma and presbyopia.  

The Board notes that the Veteran has also raised a claim for 
service connection for an eye disorder other than glaucoma or 
presbyopia.  He initially identified his current eye disorder 
as light sensitivity, and recent medical records reflect 
diagnoses of eye disorders including cataracts and dry eye 
syndrome, among others.  The Veteran's claim for service 
connection for an eye disorder other than glaucoma and 
presbyopia is a new claim, as it has never been adjudicated 
by the RO.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  As such, this issue is referred to the RO for 
appropriate action. 

Finally, the Board notes that the Veteran has raised other 
claims which are not in appellate status.  These claims 
include entitlement to increased ratings for service-
connected valley fever and hypertension, entitlement to 
service connection for erectile dysfunction and kidney 
failure, and whether new and material evidence has been 
submitted to reopen claims for service connection for 
gastroesophageal reflux disease (GERD), sleep apnea, and 
prostate hypertrophy with urinary retention.  However, these 
matters are not currently before the Board because they have 
not been prepared for appellate review.  Accordingly, they 
are referred to the RO for appropriate action.  

The issue of service connection for hiccups on the merits is 
addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  An unappealed October 1992 rating decision denied 
entitlement to service connection for glaucoma and 
presbyopia.

2.  Additional evidence associated with the claims file since 
the October 1992 rating decision is cumulative or redundant 
of evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for glaucoma and presbyopia, and does not 
raise a reasonable possibility of substantiating the claim.

3.  An unappealed September 2001 rating decision denied 
entitlement to service connection for chronic hiccups.

4.  The evidence received since that September 2001 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for hiccups and raises a 
reasonable possibility of substantiating the claim.

5.  A back disorder was not shown in service or for many 
years thereafter, and has not been etiologically linked to 
service.


CONCLUSIONS OF LAW

1.  The October 1992 rating decision that denied entitlement 
to service connection for glaucoma and presbyopia is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for glaucoma 
and presbyopia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  The September 2001 rating decision that denied 
entitlement to service connection for chronic hiccups is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for hiccups.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

5.  A back disorder was not incurred in or aggravated during 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in June 2006 and March 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and that the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

New and Material Evidence

In April 2007, the RO denied the request to reopen the claim 
for service connection for glaucoma and presbyopia, and 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for hiccups.  
Regardless of the determinations reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In addition, new and material evidence includes 
relevant official service department records that existed and 
had not been associated with the claims file when the VA 
first decided the claim.  38 C.F.R. § 3.156(c).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

Glaucoma and Presbyopia

Service connection for glaucoma and presbyopia was previously 
denied in an October 1992 RO decision.  Service connection 
was denied because the evidence showed that glaucoma was 
ruled out in service and was not currently shown, and because 
presbyopia is a constitutional developmental abnormality.  

Evidence associated with the claims file prior to the October 
1992 decision included:  service treatment records which 
reflect that presbyopia and myopia were diagnosed in service.  
A November 1988 consultation request indicated a provisional 
diagnosis of rule out glaucoma; on ophthalmology examination 
later that month, the only diagnosis was presbyopia.  A 
December 1991 ophthalmology examination indicated that 
glaucoma was suspected.  Further testing was planned.  
Service treatment records are negative for a diagnosis of 
glaucoma.  At the time of the December 1992 RO decision, 
post-service medical evidence was negative for a diagnosis of 
glaucoma, and reflected current presbyopia.  A VA 
compensation and pension eye examination noted that the 
Veteran gave a history of suspected glaucoma.  The examiner 
diagnosed clinical emmetropic presbyopia, and found no 
evidence of glaucoma.

Evidence associated with the claims file since the October 
1992 decision includes:  additional service treatment 
records, duplicate copies of service treatment records which 
were previously on file, private medical records dated from 
1992 to 2006, VA medical records dated from 1993 to 2006, VA 
examination reports, statements from the Veteran, and the 
hearing transcript from the July 2008 Board hearing.  An 
August 2006 private examination report from Dr. Carr reflects 
that the Veteran has "preglaucoma, suspect," and 
presbyopia, among other diagnoses.

Although some of the additional evidence is new, in that it 
was not previously of record at the time of the prior final 
denial, it is not material, as it does not relate to an 
unestablished fact necessary to substantiate the claim.  No 
medical evidence has been submitted which tends to show that 
the Veteran currently has glaucoma that is related to his 
service.  As such the evidence does not raise a reasonable 
possibility of substantiating the claim.

Moreover, as to the application to reopen a claim for service 
connection for presbyopia, for purposes of entitlement to 
benefits, the law provides that refractive errors of the eyes 
are congenital or developmental defects and are not a disease 
or injury within the meaning of applicable legislation.  In 
the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia, and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
Thus, VA regulations specifically prohibit service connection 
for refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability. See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  The 
Veteran's presbyopia is not a disorder capable of service 
connection, and new and material evidence has not been 
received as to this claim.

The file also contains the Veteran's contentions that he has 
a current eye disorder that is related to service.  Such 
contentions are cumulative, not new, as they merely reiterate 
those raised at the time of the October 1992 RO decision.

While the Veteran contends that his glaucoma and presbyopia 
are related to service, the question of medical diagnoses or 
causation can only be made by individuals possessing 
specialized training and knowledge.  See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995); Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (noting that new and material evidence requirement 
is not satisfied by the Veteran's own unsubstantiated opinion 
as to medical matters).

In summary, new and material evidence has not been received 
since the prior denial of the claim for service connection 
for glaucoma and presbyopia by the RO in October 1992, and 
the claim is denied.

Hiccups

Service connection for hiccups was previously denied in a 
September 2001 RO decision.  Service connection was denied 
because the evidence showed that the Veteran had a single 
incident of hiccups in service and another incident of 
hiccups in 2000, since resolved.  The RO determined that a 
chronic disorder manifested by hiccups was not incurred in 
service.

Evidence associated with the claims file prior to the 
September 2001 decision included:  service treatment records 
which reflect treatment for one incident of hiccups for three 
days in May 1991, post-service private medical records from 
Dr. Rakosky and University Medical Center reflecting an 
episode of intractable hiccups in August 2000, and VA 
examination reports, as well as an August 31, 2000 medical 
report from Dr. Horowitz reflecting that the Veteran's 
hiccups had resolved.

Evidence associated with the claims folder after the February 
2004 decision includes:  additional service treatment 
records, private medical records dated from 1992 to 2006, VA 
medical records dated from 1993 to 2006, VA examination 
reports, statements from the Veteran, and the hearing 
transcript from the July 2008 Board hearing.

The additional service treatment records received by the RO 
in April 2007 reflect that the Veteran was treated for 
hiccups in February 1974, November 1980, and August 1982.

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Furthermore, it relates to an 
unestablished fact necessary to substantiate the claim, 
namely a possible relationship between the Veteran's post-
service hiccups and the multiple incidents of hiccups during 
service.  Moreover, it is sufficient to raise a reasonable 
possibility of substantiating the claim.  Thus, the Board 
finds that new and material evidence has been submitted, and 
the claim for service connection for hiccups is reopened, and 
to this extent only, the appeal as to this issue is allowed.

Service Connection for a Back Disorder

The Veteran essentially contends that he currently has a back 
disability due to a spinal tap performed in that part of his 
spine during service, when he was being treated for "valley 
fever" (coccidioidomycosis).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records reflect that the Veteran was 
treated for disseminated coccidioidomycosis, from 1983 to 
1984, and was treated with 18 months of amphotericin B 
medication.  Service treatment records show that in November 
1983, the Veteran underwent a lumbar puncture in connection 
with his diagnosis and treatment of coccidioidomycosis.  
Service treatment records are negative for treatment or 
diagnosis of a back disorder.

Post-service medical records are negative for complaints, 
treatment, or diagnosis of a back disorder until 2003, more 
than a decade after separation from service.  Several VA 
outpatient treatment records show that the Veteran reported 
that he injured his low back in 2003 at work.  A July 2003 VA 
outpatient treatment record reflects that the Veteran 
reported that his back popped in April 2003 when he was 
opening a fire hydrant on the job, and had been on worker's 
compensation leave since that time, for low back pain.  A May 
2004 treatment note reflects that the Veteran reported that 
he injured his back a year ago while at work, and complained 
of low back pain.  A December 2006 treatment record reflects 
that he reported that his low back pain started in April 2003 
when he was working with a sweeper and trying to open a stuck 
valve.

Recent medical records reflect that the Veteran has chronic 
degenerative changes of the lower lumbar spine, and disc 
bulging in the lumbar spine.

The Veteran has submitted photocopies of a lumbar puncture 
manual, and internet articles, in support of his contention 
that his current back disorder results from a lumbar puncture 
in service.  However, such materials do not indicate a nexus 
or relationship between the Veteran's active service and the 
current back disorder.  See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 
(medical opinions which are speculative or inconclusive in 
nature cannot support a claim).

The medical evidence shows no evidence of a back disorder in 
service or until a decade thereafter.  Additionally, there is 
no medical opinion linking the Veteran's current back 
disorder with incidents during service.

In essence, the evidence of a nexus between the Veteran's 
current back disorder and his service is limited to the 
Veteran's own statements.  However, this is not competent 
evidence since laypersons, such as the Veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that a VA examination has not been scheduled 
with respect to the back disability claim.  However, in the 
absence of a disease, injury or event in service and a 
current condition, a VA examination is not required.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Accordingly, service connection is not in order for a back 
disorder.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has not been received to reopen a 
previously denied claim for service connection for glaucoma 
and presbyopia.

New and material evidence having been received, the claim for 
service connection for hiccups is reopened, and to this 
extent only, the appeal is allowed.

Service connection for a back disorder is denied.


REMAND

After a review, the Board observes that additional 
development is necessary in this case prior to adjudication 
of the reopened claim for service connection for hiccups.  In 
this regard, the Board notes that service treatment records 
reflect that the Veteran was treated for incidents of hiccups 
in February 1974, November 1980, August 1982, and May 1991, 
and that he was treated for intractable hiccups on at least 
one occasion after separation from service.  Under these 
circumstances the Board finds that a medical examination is 
necessary to determine whether the Veteran has a current 
chronic disability manifested by hiccups that is related to 
service.  A medical opinion is necessary in order to render a 
fully informed decision.  

In addition, any relevant ongoing medical records pertaining 
to this disorder should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify any other sources of VA or non-
VA medical records (which are not already 
in his claims folder) regarding hiccups.  
The RO/AMC should then obtain and 
associate with the claims file copies of 
the medical records identified by the 
Veteran.  

2.  The RO/AMC should refer the claims 
file to an appropriate medical examiner 
and have the examiner review the entire 
claims file, including the service 
treatment records and post-service 
treatment records, and render an opinion 
as to the following:

a.	Does the Veteran have a 
current chronic disability 
manifested by hiccups?

b. If so, is it more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as 
not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that: any current 
disability manifested by 
hiccups is related to the 
Veteran's service, to include 
the incidents of hiccups 
manifested therein.

c.	Note:  The term "at least 
as likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

d.	A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and 
medical principles involved 
would be of considerable 
assistance to the Board.  
However, if the requested 
opinion cannot be provided 
without resort to speculation, 
the examiner should so state 
and explain why an opinion 
cannot be provided without 
resort to speculation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


